


110 HR 1282 IH: Medigap Access Improvement Act of

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1282
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. English of
			 Pennsylvania (for himself and Mr.
			 Rush) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for guaranteed issue of Medicare supplemental policies for disabled and
		  renal disease beneficiaries upon first enrolling under part B of the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medigap Access Improvement Act of
			 2007.
		2.Extending
			 guaranteed issue of medigap policies to all medicare eligible
			 individuals
			(a)In
			 generalSection 1882(s) of the Social Security Act (42 U.S.C.
			 1395ss(s)) is amended—
				(1)in paragraph (2)(A), by inserting before
			 the period at the end the following: and, in the case of an individual
			 who is under 65 years of age and who is enrolled for benefits under part B,
			 during the 6 month period beginning with the first month as of the first day on
			 which the individual is so enrolled;
				(2)in paragraph
			 (2)(D), by striking the 6-month period described in subparagraph (A) to
			 an individual who is 65 years of age or older as of the date of issuance
			 and and inserting a 6-month period described in subparagraph (A)
			 to an individual; and
				(3)in
			 paragraph (3)(B)(vi), by striking at age 65.
				(b)Effective
			 date
				(1)In
			 generalThe amendments made by subsection (a) shall take effect
			 as of the date of the enactment of this Act .
				(2)Transition for
			 currently eligible medicare individuals
					(A)In
			 generalNo medicare supplemental policy of an issuer shall be
			 deemed to meet the standards in subsection (c) of section 1882 of the Social
			 Security Act (42 U.S.C. 1395ss) unless the issuer permits each individual
			 described in subparagraph (B), during the 6-month period beginning on the first
			 day of the first month beginning after the date of the enactment of this Act,
			 to be enrolled under a medicare supplemental policy in accordance with
			 subsection (s) of such section, as amended by subsection (a), applied as if the
			 individual were first enrolled under part B of title XVIII of the Social
			 Security Act as of the first day of such first month.
					(B)Nonenrolled
			 current disabled and renal disease beneficiaries describedFor
			 purposes of subparagraph (A), an individual described in this subparagraph is
			 an individual who, as of the first day of the first month beginning after the
			 date of the enactment of this Act—
						(i)is
			 under 65 years of age;
						(ii)is
			 enrolled under part B of title XVIII of the Social Security Act; and
						(iii)is
			 not enrolled in a medicare supplemental policy.
						
